                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


         TODD THURSTON,
                                                   Case No. 18-cv-12744
               Plaintiff,
                                            UNITED STATES DISTRICT COURT JUDGE
                  v.
                                                    GERSHWIN A. DRAIN
      NANCY A. BERRYHILL,
                                             UNITED STATES MAGISTRATE JUDGE
                                                  ELIZABETH A. STAFFORD
              Defendant.
                                      /

      ORDER ACCEPTING AND ADOPTING REPORT AND
 RECOMMENDATION [#14], GRANTING DEFENDANT’S MOTION FOR
 SUMMARY JUDGMENT [#13], AND DENYING PLAINTIFF’S MOTION
             FOR SUMMARY JUDGMENT [#10]

      This matter is before the Court on Plaintiff and Defendant’s cross-motions

for summary judgment. Dkt. No. 10; Dkt. No. 13. The Court referred the matter

to Magistrate Judge Elizabeth A. Stafford, who issued a Report and

Recommendation on June 10, 2019 Granting Defendant’s Motion and Denying

Plaintiff’s Motion. Dkt. No. 14. Neither party has filed an objection to the

Magistrate Judge’s Report and Recommendation, and the time for doing so has

expired. See 28 U.S.C. § 636(b)(1)(C) (“Within fourteen days after being served

with a copy, any party may serve and file written objections to such proposed

findings and recommendations as provided by the rules of the court.”). Upon

review of the parties’ briefs and the Magistrate Judge’s Report and

                                      -1-
Recommendation, this Court concludes that the Magistrate reached the correct

decision.

      Accordingly, the Court ACCEPTS and ADOPTS Magistrate Judge

Stafford’s June 10, 2019 Report and Recommendation [#14] as this Court’s

findings of fact and conclusions of law.        Defendant’s Motion for Summary

Judgment [#13] is hereby GRANTED and Plaintiff’s Motion for Summary

Judgment [#10] is DENIED.

      IT IS SO ORDERED.

Dated:      June 26, 2019
                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge


                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, June 26, 2019, by electronic and/or ordinary mail.

                                      s/Teresa McGovern
                                      Case Manager




                                        -2-
